TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00281-CV



                                  In re Patricia Lux Graham


                    ORIGINAL PROCEEDING FROM COMAL COUNTY



                           MEMORANDUM OPINION


              In this original proceeding, relator Patricia Lux Graham filed a petition for writ of

mandamus seeking relief from a temporary restraining order signed by the district court on May 1,

2014 (the TRO), along with an emergency motion to stay the TRO pending our disposition of

her mandamus petition. We granted the emergency stay. In the interim, the TRO has expired by

its own terms and was not continued either by the parties’ agreement or court order, nor has

any temporary injunction been issued. Accordingly, we dismiss this proceeding as moot without

reaching the merits. Similarly, we express no opinion regarding the merits of the real-party-in-

interest’s underlying claims or of Graham’s defenses, which remain pending in the trial court and

can be developed more fully through further proceedings there.



                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: May 27, 2014